           Case 4:18-cv-07186-HSG Document 42 Filed 08/07/19 Page 1 of 3



 1   MERIEM L. HUBBARD, No. 155057
     Email: mhubbard@pacificlegal.org
 2   J. DAVID BREEMER, No. 215039
     Email: jbreemer@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747

 6   Attorneys for Plaintiffs Lyndsey Ballinger
     and Sharon Ballinger
 7

 8                            UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10   LYNDSEY BALLINGER and SHARON                             No. 4:18-cv-07186-HSG
     BALLINGER,
11                                                            NOTICE OF APPEAL
                                          Plaintiffs,
12
              v.
13
     CITY OF OAKLAND,                                   Complaint Filed: Nov. 28, 2018
14
                                        Defendant.
15

16

17            PLEASE TAKE NOTICE that pursuant to Federal Rule of Appellate Procedure

18   4(a), Plaintiffs Lyndsey and Sharon Ballinger appeal to the United States Court of

19   Appeals for the Ninth Circuit from this Court’s August 2, 2019 Order (ECF 41)

20   granting the City of Oakland’s motion to dismiss.

21            The Notice of Appeal is timely filed pursuant to Federal Rule of Appellate

22   Procedure 4(a)(1). A representation statement that identifies all parties to this action,

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     Notice of Appeal
     No. 4:18-cv-07186-HSG
       Case 4:18-cv-07186-HSG Document 42 Filed 08/07/19 Page 2 of 3



 1   along with the names, addresses, telephone numbers, and email addresses of their

 2   respective counsel, is attached to this notice pursuant to Ninth Circuit Rule 3-2(b).

 3         DATED: August 7, 2019.
 4                                           Respectfully submitted,
 5                                           MERIEM L. HUBBARD
                                             J. DAVID BREEMER
 6

 7                                           By s/ Meriem L. Hubbard
                                                MERIEM L. HUBBARD
 8
                                             Attorneys for Plaintiffs Lyndsey
 9                                           Ballinger and Sharon Ballinger
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Notice of Appeal
     No. 4:18-cv-07186-HSG                    2
       Case 4:18-cv-07186-HSG Document 42 Filed 08/07/19 Page 3 of 3



 1                               Representation Statement

 2         Pursuant to Ninth Circuit Rules 3-2 and 12-2, Plaintiffs Lyndsey and Sharon

 3   Ballinger provide this Representation Statement of parties and counsel to this action:

 4   Counsel for Plaintiffs Lyndsey Ballinger and Sharon Ballinger

 5   Meriem L. Hubbard
     Email: mhubbard@pacificlegal.org
 6   J. David Breemer
     Email: jbreemer@pacificlegal.org
 7   Daniel Ortner*
     Email: dortner@pacificlegal.org
 8   Pacific Legal Foundation
     930 G Street
 9   Sacramento, California 95814
     Telephone: (916) 419-7111
10   Facsimile: (916) 419-7747
11   *California bar admission pending; admitted to practice in Virginia as well as the
     Ninth Circuit
12

13   Counsel for Defendant City of Oakland
14   Barbara J. Parker, City Attorney
     Maria Bee, Chief Assistant Attorney
15   David A. Pereda, Special Counsel
     Kevin P. McLaughlin, Deputy City Attorney
16   Email: kmclaughlin@oaklandcityattorney.org
     Oakland City Attorney’s Office
17   One Frank H. Ogawa Plaza, Sixth Floor
     Oakland, California 94612
18   Telephone: (510) 238-2961
     Facsimile: (510) 238-6500
19

20

21

22

23

24

25

26

27

28
     Notice of Appeal
     No. 4:18-cv-07186-HSG                    3
